Citation Nr: 1414467	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability described as mental seizures and a nervous condition.

2. Eligibility for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1977 to November 1977 and from March 1979 to September 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of service connection for a disability described as mental seizures and a nervous condition being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the threshold eligibility requirements for the receipt nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.203, 3.314 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability that is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b) (2013).  A Veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).

The Vietnam era and the Persian Gulf War are considered periods of war.  38 U.S.C.A. § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B ; 38 C.F.R. § 3.2(f). The Persian Gulf War is defined as the period beginning August 2, 1990, and continuing to the present.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i) (2013). 

VA's determination of whether a claimant's service meets these threshold requirements is usually dependent upon service department records verifying the character of a claimant's service.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).

Here, the Board finds that the evidence shows that the Veteran completed more than 90 days of active service.  However, the Veteran's periods of active service did not take place during a period of war.  The Veteran had active military service from June 1977 to November 1977 and from March 1979 to September 1979.  Thus, his service occurred after the Vietnam Era and before the beginning of the Persian Gulf War.  There is no indication that the service information pertinent to the Veteran is incorrect.  Therefore, the Veteran does not have the qualifying wartime service to render him eligible for nonservice-connected pension benefits under the law. 

In sum, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice-connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. He did not serve in active military, naval, or air service for 90 days or more during a period of war.  The record also does not reflect that that the Veteran served during a period of war and was discharged or released from service for a service-connected disability, nor does the record indicate that he should have received such a discharge.  He is not shown to have served on active duty for a period of 90 consecutive days or more which began or ended during a period of war.  Finally, the Veteran did not serve on active duty during more than one period of war for an aggregate 90 days or more.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3. 

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.


ORDER

Basic eligibility for entitlement to nonservice-connected pension benefits not having been established, the appeal is denied.


REMAND

Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Veteran has stated that he has received Social Security (SSA) disability benefits.  When VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370- 372 (1992).  The record indicates that the RO requested the Veteran's SSA records in June 2009 and October 2009, but it does not appear that a response was received from the SSA.  The Board finds that the RO/AMC should again contact the SSA to request a complete copy of any and all adjudications and the records underlying the adjudication for disability benefits.  

The Veteran has claimed that he is entitled to service connection for a condition he has described as both "mental seizures" and a "nervous condition."  Prison treatment records from 2006 to 2008 reflect that the Veteran was prescribed Dilantin for a seizure disorder.

The Veteran has stated that he has experienced seizures and nervous break downs since being exposed to a smoke bomb while in service in 1979.  He has contended he was treated for seizures at that time at the military hospital in Fort Polk, Louisiana, and he submitted a medical information release form for the facility.  Although the Veteran's service treatment records have been obtained, the file does not indicate that the RO also contacted the hospital itself to determine if any treatment records for the Veteran could still be stored at the facility.  On remand, the RO/AMC should contact the medical facility directly regarding whether they have any treatment records for the Veteran.

Finally, the Veteran was scheduled for a VA examination in June 2008 but the examination was not conducted as a result of restrictions due to the Veteran being incarcerated at the time.  Prison records indicate the Veteran's release date from prison was October 2009, and recent correspondence from the Veteran suggests he is no longer incarcerated.  Therefore, the Veteran should again be scheduled for a VA examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration and obtain a complete copy of any adjudication and the records underlying any adjudication for disability benefits.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available.

2. Contact the Bayne Jones Army Community Hospital in Fort Polk, Louisiana and obtain any records at the facility relating to the Veteran's 1979 treatment for seizures.  All efforts to obtain the records should be fully documented, and a negative response must be provided if records are not available.

3. Arrange for the Veteran to undergo a VA examination to obtain a medical opinion as to the nature and etiology of any current psychiatric and/or seizure condition.

The claims file, to include a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report.

For all conditions diagnosed, the examiner should opine as to whether it at least as likely as not (a 50 percent or greater probability) that the condition was incurred in or caused by service.  A complete rationale is required for all opinions rendered.

4. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


